     Case 2:17-md-02785-DDC-TJJ Document 2421 Filed 09/01/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                             MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                             Case No. 17-md-2785-DDC-TJJ


(This Document Applies to
Consumer Class Cases)


______________________________________

                                MEMORANDUM AND ORDER

       Plaintiffs have filed two Unopposed Motions for Leave to Provisionally File Under Seal.

Docs. 2417 & 2419. The first motion asks for leave to file under seal Exhibits 1 and 2 attached

to plaintiffs’ Reply to the Motion for Reconsideration (Doc. 2416). Doc. 2417. The second

motion asks for leave to file under seal Exhibit 3 and, separately, file a redacted version of their

Reply Memorandum that redacts Figure 1. Doc. 2419.

       With the second request, plaintiffs explain that they initially filed Exhibit 3 and the Reply

publicly because “the Court already made parts of these documents public when it described and

quoted the exhibits referenced in and attached to Figure 1 and Exhibit 3.” Id. at 2 n.1 (citing In

re EpiPen (Epinephrine Injection, USP) Mktg., Sales Pracs. & Antitrust Litig., No. 17-MD-

2785-DDC-TJJ, __ F. Supp. 3d __, 2021 WL 2585065, at *8–9, 13, 81 (D. Kan. June 23, 2021)).

As plaintiffs correctly assert, the court already has “concluded that ‘none of the information in

[the summary judgment] Order qualifies for sealing under the governing legal standards.’” Id.

(quoting In re EpiPen, 2021 WL 2585065, at *1 n.3); see also Doc. 2382 at 19 (Tr. of June 16,

2021 Teleconference) (announcing that the court intended to file the then-forthcoming Daubert
     Case 2:17-md-02785-DDC-TJJ Document 2421 Filed 09/01/21 Page 2 of 4




and summary judgment Orders publicly because the information discussed “is dated and/or is . . .

already contained in public record” and was germane to the court’s “dispositive reasoning” so

“the public deserve[d] to have immediate access to that reasoning”).

       But now, plaintiffs are asking the court for leave to file a portion of their Reply and

Exhibit 3 under seal because “these exhibits are subject to the protective order and the Court has

not ruled on whether the public has a right to full access to them for summary judgment

purposes[.]” Doc. 2419 at 2. So, they seek leave to file under seal “while the Court decides

whether to permanently seal or redact Exhibit 3 and redact Figure 1 out of Class Plaintiffs’

Reconsideration Reply.” Id.

       Although the court hasn’t yet ruled the underlying motions asking to seal certain

summary judgment exhibits, it will deny both requests for leave to file under seal for reasons the

court already has articulated. As the court explained on summary judgment, no “‘countervailing

interests’” exist here that “‘heavily outweigh the public interests in access to the judicial record’”

and suffice to “rebut the ‘strong presumption in favor of public access’ to judicial records.” In re

EpiPen, 2021 WL 2585065, at *1 n.3 (quoting United States v. Bacon, 950 F.3d 1286, 1292

(10th Cir. 2020)). The court gave three reasons for this conclusion in its summary judgment

Order. “First, the court’s summary judgment analysis relie[d] on the factual information

submitted by the parties to determine the litigants’ rights; so, the public has a strong interest in

accessing the information.” Id. (citing Riker v. Fed. Bureau of Prisons, 315 F. App’x 752, 755

(10th Cir. 2009)). “Second, a good portion of the factual information already is publicly-

available through other sources.” Id. “And third, most of this information is quite stale—

ranging in date from 2007 to 2017.” Id. So, the court concluded that “the public’s right to

access the entire contents of this Order to understand the summary judgment facts and the court’s



                                                  2
     Case 2:17-md-02785-DDC-TJJ Document 2421 Filed 09/01/21 Page 3 of 4




analysis of plaintiffs’ antitrust claims and RICO claims outweighs any privacy interest that the

parties assert over the information.” Id.

       With plaintiffs’ present sealing requests, Exhibits 1 and 2 are Mylan and Pfizer emails

discussing a competing generic product. The emails are from 2011, and thus more than 10 years

old. The information in these emails is stale. The court finds no reason that Exhibits 1 and 2

qualify for sealing under the legal governing standard. So, the court denies the request for leave

to file Exhibits 1 and 2 under seal.

       Figure 1 in plaintiffs’ Reply is a demonstrative timeline that plaintiffs have created to

show—in their view—the alleged fraud that defendants committed by implementing the EpiPen

2-Pak switch. Exhibit 3 to the Reply is a collection of documents that—plaintiffs contend—

provide the factual support for their timeline. The court discussed—and in some instances

quoted verbatim—these documents in its publicly-filed summary judgment Order. See id. at *8

–9, 13, 81 (discussing Pls.’ Exs. 15, 97, 102, 144); see also id. at *10 (discussing Pls.’ Ex. 125

which is a later version of the presentation found in Pls.’ Ex. 123 that plaintiffs have attached to

their Reply’s Exhibit 3 as Attach. 4). The information thus is publicly available in the court’s

summary judgment Order. So, for the same reasons that the court declined to seal that

information in that Order, the court denies the request for leave to file under seal Exhibit 3 and to

redact Figure 1 from plaintiffs’ Reply.

       IT IS THEREFORE ORDERED BY THE COURT THAT the class plaintiffs’

Unopposed Motions for Leave to Provisionally File Under Seal (Docs. 2417 & 2419) are denied.

The court orders plaintiffs to file Exhibits 1 and 2 on the public docket.

       IT IS SO ORDERED.




                                                  3
Case 2:17-md-02785-DDC-TJJ Document 2421 Filed 09/01/21 Page 4 of 4




 Dated this 1st day of September, 2021, at Kansas City, Kansas.

                                          s/ Daniel D. Crabtree
                                          Daniel D. Crabtree
                                          United States District Judge




                                      4
